SANBORN, Circuit Judge
(concurring). I concur in the result on the ground that the complaint states facts sufficient to constitute a cause of action, and that the positions' taken in the opinion upon the other questions discussed are sound. I am of the opinion that the objection to the introduction of evidence on the ground that the complaint does not state facts sufficient to constitute a cause of action is sufficiently definite to raise the question of its sufficiency. Rev. St. § 914; Gen. St. Kan. pars. 4172, 4174; Brown v. Smelting Co., 32 Kan. 528, 530, 4 Pac. 1013; Bank v. Haden, 35 Mo. 358, 362; Morgan v. Bouse, 53 Mo. 219, 221; Monette v. Cratt, 7 Minn. 234 (Gil. 176, 180); Brown v. Manning, 3 Minn. 35 (Gil. 13); State v. Bachelder, 5 Minn. 223 (Gil. 178); Lee v. Emery, 10 Minn. 187 (Gil. 151); Drake v. Barton, 18 Minn. 462 (Gil. 414); Henderson v. Johns, 13 Colo. 280, 285, 22 Pac. 461; Plow Co. v. Webb, 141 U. S. 616, 623, 12 Sup. Ct. 100; Slacum v. Pomery, 6 Cranch, 221.